DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,4,5,7 and 9, cancelled claims 6 and 11 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1 and 7 Applicant asserts (pg. 11):
Therefore, it is clear that Wu fails to consider a charging conversion efficiency of the charging circuit
In response:
As can be seen from the rejection of claims 1 and 7, the Examiner uses the combined teachings of Wu, Shah and Xu to teach the claim language of claims 1 and 7 and specified below. 
Specifically based on [0033] of the specification where it recites “the predetermined potential difference is related to a charging conversion efficiency of the charging circuit 194…..When the difference by subtracting the voltage of the second rechargeable battery 196 from the voltage of the first rechargeable battery 130 is higher than the predetermined potential difference, it means that the voltage of the first rechargeable battery 130 can overcome the voltage drop of the charging circuit 194 and thus can charge the second rechargeable battery 196 without the boosting circuit 150. Since the charging conversion efficiency of the booster circuit 150 is not 100% (e.g., if the charging path does not pass through the boosting circuit 150, the loss can be effectively reduced, thereby improving the charging efficiency of the charging device 100.
As such, using BRI consistent with the specification, Examiner interprets "the predetermined potential difference is related to a charging conversion efficiency of the charging circuit" as “the predetermined potential difference is related to a charging conversion efficiency of the charging device”.
Therefore, as can be seen from the rejection of claims 1 and 7, the Examiner uses the combined teachings of Wu, Shah and Xu to teach the claim language of claims 1 and 7 wherein:
Wu further teaches wherein the predetermined potential difference (Vbat1- Vbat2>Vth) is related to a charging conversion efficiency of the charging circuit (See claim objection below, interpreted as “the charging device”.  Wu teaches when the terminal/charged device determines if the difference between Vbat1-Vbat2 satisfies the charging requirement Vbat1- Vbat2> Vth ([0079] lines 1-5 i.e. predetermined potential difference), if so then the power bank operates in the non-boost mode ([0080], [0086] [0146]). In non-boost mode, the charging device’s control module controls the switching circuit to output the voltage of the rechargeable battery to the output terminal. Fig. 8 [0072] [0080], [0086], [0105]). Wu further teaches that in non-boost mode, the efficiency loss caused by the boost is reduced ([0072] [0092]). As such, Wu’s predetermined potential difference “Vth” directly affects (and thus is related) to the charging conversion efficiency of the power bank (charging circuit).
.
In regards to the rejection of Claim(s) 1 and 7 Applicant further asserts:
Even if Wu's specification is fully considered, Wu still fails to provide any motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes of adding "the predetermined potential difference is related to a charging conversion efficiency of the charging circuit" in the reference device.
Therefore, it is clear that Wu fails to teach or even suggest "the predetermined potential difference is related to a charging conversion efficiency of the charging circuit" as set forth in independent claims 1 and 7.
Moreover, Shah, Xu and Jung also fail to teach or even suggest "the predetermined potential difference is related to a charging conversion efficiency of the charging circuit" as set forth in independent claims 1 and 7.
In response:
As can be seen from the rejection of claims 1 and 7, the Examiner does not rely on Shah, Xu and Jung but uses the combined teachings of Wu, Shah and Xu to teach the claim language of claims 1 and 7 and specified below.
Furthermore, the examiner stated that it would be obvious to a person of ordinary skill in the art to combine the teachings of Wu's in regards to claim language “wherein the predetermined potential difference is related to a charging conversion efficiency of the charging circuit” in order to reduce the efficiency loss and heat brought by the boosting and improve the output efficiency, charging capability, and the capacity of the charging device is improved as taught by Wu [0072].
In regards to applicants remaining remarks:

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 recites “the charging circuit” which lacks antecedent basis. Examiner interprets as “the charging device”

Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200099238) in view of Shah (US 20120319487) in view of Xu (US 20160315490).
As to claim 1, Wu discloses a charging device (Fig. 8, power bank/charging device), comprising: 
a first rechargeable battery (Fig. 8 built-in battery is rechargeable [0101];
 a first connector configured to connect an electronic device (interface connection USB-VBus to terminal device), and 
the electronic device (Fig. 8 Terminal/charged device) comprising a second rechargeable battery (Fig. 8 “internal battery”);
 a boosting circuit disposed between the first rechargeable battery and the first connector (Fig. 8, boost circuit);
 a switching circuit (Fig. 8, MUX); and 
a first controller electrically connected to the switching circuit (Fig. 8, controller/ CPU),
Wu does not disclose/teach a battery charger and the first rechargeable battery electrically connected to the battery charger.
Shah teaches a battery charger (Fig. 2, 120) and the first rechargeable battery electrically connected to the battery charger ([0062] The charger 120 may be adapted to receive power from the power source 105 and convert the power into a format that is able to be provided to the battery 125).
It would have been obvious to a person of ordinary skill in the art to modify the Charging device of Wu to have a battery charger and a first rechargeable battery electrically connected to the battery charger, as taught by Shah in order to replenish the rechargeable battery so that it can be used to provide power to the electronic device.
Wu does not disclose the charging device’s first controller is configured to determine whether a difference by subtracting a voltage of the second rechargeable battery from a voltage of the first rechargeable battery is higher than a predetermined potential difference, and when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference, the first controller controls the switching circuit to electrically connect the first rechargeable battery with the first connector, so that the first rechargeable battery and the first connector are electrically isolated from the boosting circuit, wherein the predetermined potential difference is related to a charging conversion efficiency of the charging circuit
Wu teaches a controller of the electronic device (e.g the charged device/terminal) is configured to determine whether a difference by subtracting a voltage of the second rechargeable battery (Vbat2) from a voltage of the first rechargeable battery (Vbat1) is higher than a predetermined potential difference (The terminal/charged device determines whether the input voltage from the power bank/charging device (Vbat1) satisfies charging requirement Vbat1- Vbat2> Vth ([0062], [0066], [0079]) Vth identified as “a predetermined potential difference”). 
Wu further teaches when the controller of the electronic device determin[es] that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference, the first controller (of the charging device) controls the switching circuit to electrically connect the first rechargeable battery with the first connector (When the terminal/charged device determines that the input voltage from the power bank/charging device (Vbat1) satisfies the charging requirement Vbat1- Vbat2> Vth, the electronic device/terminal outputs a “no boost” indication signal to the 
Wu further teaches wherein the predetermined potential difference (Vbat1- Vbat2>Vth) is related to a charging conversion efficiency of the charging circuit (See claim objection above, interpreted as “the charging device”.  Wu teaches when the terminal/charged device determines if the difference between Vbat1-Vbat2 satisfies the charging requirement Vbat1- Vbat2> Vth ([0079] lines 1-5 i.e. predetermined potential difference), if so then the power bank operates in the non-boost mode ([0080], [0086][0146]). In non-boost mode, the charging device’s control module controls the switching circuit to output the voltage of the rechargeable battery to the output terminal. Fig. 8 [0072] [0080], [0086], [0105]). Wu further teaches that in non-boost mode, the efficiency loss caused by the boost is reduced ([0072][0092]). As such, Wu’s predetermined potential difference “Vth” directly affects (and thus is related) to the charging conversion efficiency of the power bank (charging circuit).
It would have been obvious to a person of ordinary skill in the art to modify the first controller of the charging device of Wu to be configured to determine whether a difference by subtracting a voltage of the second rechargeable battery from a voltage of the first rechargeable battery is higher than a predetermined potential difference, and when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference, the first controller controls the switching circuit to 
Although Wu teaches when the electronic device controller (instead of the charging device’s) determines whether a difference of the second rechargeable battery from the voltage of the first rechargeable battery is above the threshold, it would be obvious to one of ordinary skill in the art to modify Wu’s first controller to determine said difference in order to reduce the processing steps and thus processing power of the electronic device.
Regarding so that the first rechargeable battery and the first connector are electrically isolated from the boosting circuit, Xu teaches so that the first rechargeable battery and the first connector are electrically isolated from the boosting circuit (Fig. 3 block 335 If it is determined that the power bank's battery voltage is at least a specified value above the smart device's 205 battery voltage (the "YES") The power bank isolated the boost circuit from the first connector (Fig.4C) ([0023]),
It would have been obvious to a person of ordinary skill in the art to modify the Charging device of Wu so that the first rechargeable battery and the first connector are electrically isolated from the boosting circuit, as taught by Xu in order to prevent leakage current from entering the boost circuit thereby avoiding insufficient charge required from the rechargeable battery.
As to claim 2, Wu in view of Shah in view of Xu teaches the charging device of claim 1. 
Wu in view of Shah in view of Xu does not disclose/teach wherein when the charging devices first controller determin[es] that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, the first controller controls the switching circuit to electrically connect the boosting circuit with the first rechargeable battery and the first connector
Wu teaches wherein when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, the first controller controls the switching circuit to electrically connect the boosting circuit with the first rechargeable battery and the first connector (when the terminal/charged device determines that the input voltage from the power bank/charging device does not satisfy a charging requirement (e.g. whether Vbat1>Vbat2+Vth), the terminal/charged device outputs the boost indication signal to the powerbank/charging device ([0066]) and the positive electrode of the rechargeable battery is disconnected and an output terminal of the boost circuit is connected to the voltage output terminal [0071].
It would have been obvious to a person of ordinary skill in the art to modify the charging devices first controller of Wu to wherein when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, the first controller controls the switching circuit to electrically connect the boosting circuit 
As to claim 3, Wu in view of Shah in view of Xu teaches the charging device of claim 1, wherein the switching circuit comprises: and a second switch disposed between the boosting circuit and the first connector (Fig. 8 Mux)
Wu does not disclose/teach a first switch disposed between the first rechargeable battery and the boosting circuit.
Xu teaches a first switch disposed between the first rechargeable battery and the boosting circuit (Fig. 4D S1);
It would have been obvious to a person of ordinary skill in the art to modify the switching circuit of Wu to include a first switch disposed between the first rechargeable battery and the boosting circuit, as taught by Xu in order to prevent leakage current from entering the boost circuit thereby avoiding insufficient charge required from the rechargeable battery.
As to claim 4, Wu in view of Shah in view of Xu teaches the charging device of claim 1, wherein the second switch (Fig. 8 Mux of Wu) has a fourth terminal (M2), a fifth terminal (M1), and a sixth terminal (M0), the fourth terminal is electrically connected to the boosting circuit (Fig. 8), and the sixth terminal is electrically connected to the first connector (Fig. 8), 
Wu further teaches when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference ((e.g. whether Vbat1<Vbat2+Vth) [0066]) and [0071]), the first controller controls the sixth terminal (Fig. 8 M0), of the second switch, to electrically connect the fourth terminal (Fig. 8 M2 as fifth terminal. See [0071] where in boost mode the positive electrode of the rechargeable battery is disconnected and an output terminal of the boost circuit is connected to the voltage output terminal and therefore the seventh terminal (MO) will be connected to the fifth terminal (M2)), so that the fifth terminal is electrically isolated from the sixth terminal (Fig. 8).
Wu does not disclose/teach wherein the first switch has a first terminal, a second terminal and a third terminal, the first terminal is electrically connected to the first rechargeable battery, the first terminal is electrically connected to the first rechargeable battery, the fifth terminal is electrically connected to the third terminal, wherein when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference, the first controller controls the first terminal of the first switch to electrically connect the third terminal and controls the sixth terminal of the second switch to electrically connect the fifth terminal, so that the first terminal is electrically isolated from the second terminal, and the fourth terminal is electrically isolated from the sixth terminal.
Xu teaches wherein the first switch (Fig. 4D S1) has a first terminal (battery 245 terminal), a second terminal (terminal C) and a third terminal (terminal A), the first terminal is electrically connected to the first rechargeable battery (terminal connected to batt 245 Fig. 4D), the second terminal is electrically connected to the boosting circuit (Fig.4D terminal C) , the second switch has a fourth terminal, a fifth terminal and a sixth terminal (S2 has terminals B, D, and connector 220 terminal), the fourth terminal is electrically connected to the boosting circuit (Fig.4D terminal D), the fifth terminal is electrically connected to the third terminal (Fig.4D terminal B connected to terminal A), and the sixth terminal is electrically connected to the first connector (Fig.4D connector 220 terminal), wherein when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference (If it is then determined that the power bank's battery voltage is at least a specified value above the smart device's battery voltage the "YES" prong of block 335) ([0023] and Fig. 3), the first controller controls the first terminal of the first switch to electrically connect the third terminal and controls the sixth terminal of the second switch to electrically connect the fifth terminal, so that the first terminal is electrically isolated from the second terminal, and the fourth terminal is electrically isolated from the sixth terminal (smart power bank 210 may enter bypass mode by setting switch S1 to position A, switch S2 to position B ([0023] and Fig. 4C, 4F).
It would have been obvious to a person of ordinary skill in the art to modify the Charging device of Wu to include wherein the first switch has a first terminal, a second terminal and a third terminal, the first terminal is electrically connected to the first rechargeable battery, the first terminal is electrically connected to the first rechargeable battery, the fifth terminal is electrically connected to the third terminal, wherein when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable 
Although Wu goes into boost mode (e.g. output terminal of the boost circuit is connected to the voltage output terminal and the chargers battery is connected to the boost circuit [0071]) when it is determined that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference ((e.g. whether Vbat1<Vbat2+Vth) [0066]) and [0071]), Wu does not disclose the first controller control[ling] the first terminal of the first switch to electrically connect the second terminal, so that the first terminal is electrically isolated from the third terminal, and the fifth terminal is electrically isolated from the sixth terminal when said determination is made. 
Xu teaches in boost mode (e.g. output terminal of the boost circuit is connected to the voltage output terminal and the chargers battery is connected to the boost circuit (See Figs. 4B,5 S535 and [0025] for connecting to the boost circuit) the first controller controls the first terminal of the first switch (battery 245 terminal) to electrically connect the second terminal (Fig.4B terminal C in connected to battery terminal 245), so that the first terminal is electrically isolated from the third terminal (terminal , and the fifth terminal is electrically isolated from the sixth terminal (Fig.4B terminal B is isolated from connector 220 terminal). 
It would have been obvious to a person of ordinary skill in the art to modify the Charging device of Wu to include when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, the first controller controls the first terminal of the first switch to electrically connect the second terminal, so that the first terminal is electrically isolated from the third terminal, and the fifth terminal is electrically isolated from the sixth terminal, as taught by in order to prevent leakage current from entering the boost circuit thereby avoiding insufficient charge required from the rechargeable battery.
As to claim 7, Wu discloses an operating method of a charging device (Fig. 8, power bank/charging device), the charging device comprising, a first rechargeable battery (Fig. 8 built-in battery is rechargeable [0101], a first connector (interface connection USB-VBus to terminal device), and a boosting circuit (Fig. 8, boost circuit), the first connector configured to connect the electronic device (interface connection USB-VBus to terminal device), and the electronic device comprising a second rechargeable battery (Fig. 8 “internal battery”), 
Wu does not disclose/teach a battery charger and a first rechargeable battery electrically connected to the battery charger.
Shah teaches a battery charger (Fig. 2, 120) and a first rechargeable battery electrically connected to the battery charger ([0062] the charger 120 may be .
It would have been obvious to a person of ordinary skill in the art to modify the Charging device of Wu to have a battery charger and a first rechargeable battery electrically connected to the battery charger, as taught by Shah so that it can be used to provide power to the electronic device.
Wu does not disclose the operating method of a charging device comprising: determining whether a difference by subtracting a voltage of the second rechargeable battery from a voltage of the first rechargeable battery is higher than a predetermined potential difference; nor when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference, electrically connecting the first rechargeable battery with the first connector nor electrically isolating the first rechargeable battery and the first connector from the boosting circuit, wherein the predetermined potential difference is related to a charging conversion efficiency of the charging circuit. 
Wu teaches an operating method of the electronic device (e.g the charged device/terminal) is determining whether a difference by subtracting a voltage of the second rechargeable battery from a voltage of the first rechargeable battery is higher than a predetermined potential difference (The terminal/charged device determines whether the input voltage from the power bank/charging device (Vbat1) satisfies charging requirement Vbat1>Vbat2+Vth ([0062], [0066], [0079])).
 operating method of the electronic device determin[es] that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is higher than the predetermined potential difference, the first controller (of the charging device) electrically connects the first rechargeable battery with the first connector (When the terminal/charged device determines that the input voltage from the power bank/charging device (Vbat1) satisfies the charging requirement Vbat1>Vbat2 +Vth, the electronic device/terminal outputs a “no boost” indication signal to the powerbank/charging device, and the powerbank/charging device operates in the non-boost mode (e.g. the charging device’s control module controls the switching circuit to output the voltage of the rechargeable battery to the output terminal. [0080], [0086], [0105]).  
Wu further teaches wherein the predetermined potential difference (Vbat1- Vbat2>Vth) is related to a charging conversion efficiency of the charging circuit (See claim objection above, interpreted as “the charging device”.  Wu teaches when the terminal/charged device determines if the difference between Vbat1-Vbat2 satisfies the charging requirement Vbat1- Vbat2> Vth ([0079] lines 1-5 i.e. predetermined potential difference), if so then the power bank operates in the non-boost mode ([0080], [0086][0146]). In non-boost mode, the charging device’s control module controls the switching circuit to output the voltage of the rechargeable battery to the output terminal. Fig. 8 [0072] [0080], [0086], [0105]). Wu further teaches that in non-boost mode, the efficiency loss caused by the boost is reduced ([0072][0092]). As such, Wu’s predetermined potential difference “Vth” directly affects (and thus is related) to the charging conversion efficiency of the power bank (charging circuit).

Although Wu teaches when the electronic device controller (instead of the charging device’s) determines whether a difference of the second rechargeable battery from the voltage of the first rechargeable battery is above the threshold, it would be obvious to one of ordinary skill in the art to modify Wu’s first controller to determine said difference in order to reduce the processing steps and thus processing power of the electronic device.
Regarding electrically isolating the first rechargeable battery and the first connector from the boosting circuit, Xu teaches and electrically isolating the first rechargeable battery and the first connector from the boosting circuit (Fig. 3 block 335 If it is determined that the power bank's battery voltage is at least a specified value above the smart device's battery voltage (the "YES") The power bank isolated the boost circuit from the first connector (Fig.4C) ([0023]),

As to claim 8, Wu in view of Shah in view of Xu teaches the operating method of claim 7, further comprising: when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, electrically connecting the boosting circuit with the first rechargeable battery and the first connector. 
Wu teaches wherein when the terminal/electronic device determines that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, the first controller of the charging device electrically connects the boosting circuit with the first rechargeable battery and the first connector (when the terminal/charged device determines that the input voltage from the power bank/charging device does not satisfy a charging requirement (e.g. whether Vbat1>Vbat2+Vth), the terminal/charged device outputs the boost indication signal to the powerbank/charging device ([0066]) and the positive electrode of the rechargeable battery is disconnected and an output terminal of the boost circuit is connected to the voltage output terminal [0071].
 of Wu to wherein when determining that the difference by subtracting the voltage of the second rechargeable battery from the voltage of the first rechargeable battery is not higher than the predetermined potential difference, the first controller controls the switching circuit to electrically connect the boosting circuit with the first rechargeable battery and the first connector, as taught by Wu in order to improve charging efficiency while the normal charging is ensured as taught by Wu [0047].
As to claim 9, it is based on the rejection of claim 4 and is similarly rejected.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200099238) in view of Shah (US 20120319487) in view of Xu(US 20160315490) in view of Jung (US 20180062409).
As to claim 5, Wu in view of Shah in view of Xu teaches the charging device of claim 1, wherein the first connector is configured to connect a second connector of the electronic device ((Fig. 8 interface connection of terminal device to USB-VBus), a charging circuit of the electronic device is electrically connected to the second connector and the second rechargeable battery (Fig. 8 charging chip) and a second controller of the electronic device (Fig. 8 Main control chip). 
Wu in view of Shah in view of Xu does not teach the second controller is configured to transmit information of the voltage of the second rechargeable battery to the first controller through the second connector. 
 the second controller configured to transmit information of the voltage of the second rechargeable battery to the first controller through the second connector ([0056] the power providing device 100 may receive charging-related information containing information related to the aging of the battery of the electronic device 150 including at least one of the degree of variation in battery voltage per unit time.  The electronic device 150 sends charging related information via a data line of a USB [0053] and Fig. 3).  
It would have been obvious to a person of ordinary skill in the art to modify the second controller of the electronic device of Wu to be configured to transmit information of the voltage of the second rechargeable battery to the first controller through the second connector, as taught by Jung in order to determine battery aging and state of health.
As to claim 10, Wu in view of Shah in view of Xu teaches the operating method of claim 7, wherein the electronic device further comprises a second connector ((Fig. 8 interface connection of terminal device to USB-VBus) and a charging circuit (Fig. 8 charging chip), the second connector configured to connect the first connector (Fig. 8), the charging circuit electrically connected to the second connector and the second rechargeable battery (Fig. 8). 
Wu in view of Shah in view of Xu does not disclose/teach the operating method further comprising: receiving information of the voltage of the second rechargeable battery from the electronic device through the first connector. 
Jung teaches receiving information of the voltage of the second rechargeable battery from the electronic device through the first connector.  
It would have been obvious to a person of ordinary skill in the art to modify the operating method of Wu to receive information of the voltage of the second rechargeable battery from the electronic device through the first connector, as taught by Jung in order to determine battery aging and state of health.

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859